Name: Commission Regulation (EEC) No 3650/85 of 20 December 1985 amending Regulation (EEC) No 2964/85 opening a standing invitation to tender for the export of feed wheat held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/ 16 Official Journal of the European Communities 24. 12. 85 COMMISSION REGULATION (EEC) No 3650/85 of 20 December 1985 amending Regulation (EEC) No 2964/85 opening a standing invitation to tender for the export of feed wheat held by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 3447/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 11 December 1985 the United Kingdom notified the Commission that it wished to amend the minimum quantity for which the tenders can be accepted ; whereas Article 4 (3) of Regulation (EEC) No 2964/85 (6), amended by Regulation (EEC) No 3493/85 (7), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 2964/85 is replaced by the following : '3 . The tenders shall be lodged with the United Kingdom intervention agency. Only tenders for a quantity of 1 5 000 tonnes or more shall be accepted.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (&lt;) OJ No L 202, 9 . 7 . 1982, p. 23 . O OJ No L 328 , 7. 12 . 1985, p. 17 . (6) OJ No L 285, 25 . 10 . 1985, p . 30 . O OJ No L 334, 12 . 12 . 1985, p . 13 .